Citation Nr: 0809644	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  99-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
meniscectomy of the right knee, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that increased the veteran's evaluation 
for his service connected right knee disability to 20 
percent.  A hearing before the undersigned Veterans Law Judge 
at the RO was held in January 2006.  This issue was remanded 
for further development in May 2001, November 2004, September 
2005, and May 2006, and now returns to the Board.  During the 
course of this appeal, the veteran was granted an increased 
schedular evaluation, to 30 percent, from the date of claim.  

Statements by the veteran could be construed as a claim for a 
total disability rating based on individual unemployability.  
This matter was previously adjudicated; however, it is 
referred to the RO for appropriate action.

A hearing before the undersigned Veterans Law Judge at the RO 
was held in January 2006.


FINDINGS OF FACT

The residuals of a meniscectomy of the right knee are 
manifested by some pain and swelling, with moderate 
limitation of motion, but no more than slight instability or 
subluxation. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a meniscectomy of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 
5256, 5257, 5258, 5259, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated November 2001, July 2003, October 
2003, and May 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate his 
claim for an increased rating; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, the claimant was provided pertinent information 
in the January 1999 statement of the case, and numerous 
subsequent supplemental statements of the case.  
Cumulatively, the veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims.  
The veteran was medically evaluated many times in conjunction 
with this appeal.  The duties to notify and assist have 
therefore been met.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2006).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

The veteran is currently rated as 30 percent disabled under 
Diagnostic Code 5256 for his right knee, which provides the 
rating criteria for anklyosis of the knee.  The criteria for 
Diagnostic Code 5256 (ankylosis of the knee) are as follows: 
30 percent for favorable angle in full extension, or slight 
flexion between 0 degrees and 10 degrees; 40 percent for 
ankylosis in flexion between 10 degrees and 20 degrees; 50 
percent for ankylosis in flexion between 20 degrees and 45 
degrees, and 60 percent for extremely unfavorable ankylosis, 
or ankylosis in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71(a), Diagnostic Code 5256 (2007).  There are 
however other applicable codes under which the veteran could 
be rated.

38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

The veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that a higher rating is not warranted for the residuals of a 
meniscectomy of the right knee.  

Reviewing the evidence of record, a June 1998 report of VA 
examination indicated that the veteran had right knee flexion 
of 110 and extension of 0 degrees, with some swelling of the 
knee but no crepitus.  

A January 2000 report of private examination noted the 
veteran's history of an industrial accident to the right knee 
in October 1993, and the veteran's subsequent multiple 
complaints, including those related to the right knee.  The 
veteran reported pain and soreness in his right knee.  Range 
of motion was 100 degrees of flexion, and lacking three 
degrees of extension.  There was no tenderness or crepitus.  
There was no evidence of instability or subluxation.

A December 2000 VA examination report of the veteran's right 
knee showed swelling with subpatellar crepitus with pain.  
There was fluid in the joint but no instability.  Range of 
motion of the right knee was 100 degrees of flexion, and 
lacking 15 degrees of extension.  There was diffuse 
tenderness of the knee at the joint line medially and 
laterally.

A private VA examination report of January 2003 noted 100 
degrees of flexion and a 5 degree flexion contracture.  There 
was no evidence of instability.  There was mild quadriceps 
atrophy and scant effusion.

A June 2006 VA examination report indicated that the 
veteran's knee was giving him constant pain, and that he had 
also noticed some weakness, stiffness, heat, giving way, and 
locking of the right knee.  Examination of the right knee 
showed marked crepitus and diffuse tenderness.  He had a 
range of motion with 10 degrees of flexion contracture with 
extension being from -10/0.  Flexion was from 0 to 80 degrees 
without pain and 90/140 with pain. There was 5 degrees of 
varus alignment, but the knee was stable.  X-rays showed 
severe tricompartmental arthritis.

This evidence does not show that the veteran has at any time 
been found to have ankylosis of the right knee; therefore a 
higher rating under Diagnostic Code 5256, the Code under 
which the veteran is currently rated, would not be warranted. 

As to a combined rating for limitation of motion, the Board 
notes that most of the examinations have revealed normal 
extension and only slight limitation of flexion and would not 
warrant a compensable evaluation for limitation of motion 
exhibited.  The veteran's most restricted limitation of 
motion throughout the appeal period has been extension 
lacking 15 degrees and flexion to 100 degrees.  Combining 
ratings for these maximum limitations of motion would result 
in no more than a noncompensable rating for limitation of 
flexion, and a 20 percent rating for limitation of extension, 
making for a combined rating of 20 percent, less than the 30 
percent the veteran is currently receiving.  Flexion was 
limited to 80 degrees in June 2006 and the veteran had a 
flexion contracture of 10 degrees.  This would warrant a 10 
percent rating for limitation of extension and a 
noncompensable evaluation for limitation of flexion.  While 
there were complaints of locking and giving way and there was 
1+ positive drawer test and positive Lachmann's test, no more 
than slight instability or subluxation was demonstrated.  
Adding a 10 percent rating under Diagnostic Code would make 
for a combined 20 percent rating.  The veteran has not 
demonstrated greater right knee disability during in any of 
the clinical reports of record.  

With respect to the veteran's complaints of pain and 
dysfunction, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain 
and dysfunction are not supported by adequate pathology.  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet.App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1996); see also Hatlestad v. Derwinski, 
1 Vet.App. 164 (1991).  Here, the veteran is already 
receiving a higher rating than is warranted by the Diagnostic 
Codes for limitation of motion and instability of the joint.  
There is insufficient objective medical evidence to support 
an even higher rating.  On the most recent VA examination, it 
was specifically indicated that there was no effect on the 
lack of endurance, incoordination, weakness or excess fatigue 
on repeated motion; flexion decreased minimally (5 degrees) 
on repetitive motion.  As for flare-ups, the examiner 
indicated that any opinion regarding additional decreased 
range of motion would be speculative.  The veteran's 
subjective complaints of increased pain and dysfunction on 
use are outweighed by the objective examination findings.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the criteria for a higher evaluation 
for the veteran's service connected right knee disability 
have not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).






ORDER

Entitlement to an increased rating for the residuals of a 
meniscectomy of the right knee, currently rated as 30 percent 
disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


